Citation Nr: 1040659	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin









INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2006 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains that he has a current skin disorder that 
began in service.  He indicated it started on his feet, and has 
since spread to other parts of his body, waxing and waning since 
service.  The Veteran's service treatment records do not show any 
treatment for skin problems on his feet (they show treatment for 
an ingrown toe nail), but they do show that in February 1967, a 
facial rash was attributed to allergic dermatitis.  More recent 
VA records show a number of skin related diagnoses (actinic 
keratosis, intertrigo candidaisis, and contact dermatitis).  
Given the presence of skin problems in service together with 
current skin problems, an examination of the Veteran would be 
useful for purposes of determining whether any current disability 
may be linked to service.  

In addition, VA outpatient records dated in 2004 include a 
reference to relevant treatment by a private physician.  That 
physician's records have not been sought.   Further, the Veteran 
has reported receiving VA treatment related to his skin disorder 
in July 2009, which he indicated was the first treatment to 
provide some relief.  The most recent VA treatment record in the 
file is dated in November 2007.  As these outstanding treatment 
records may assist the Veteran to substantiate his claim, VA 
should make necessary attempts to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran, to 
ascertain the medical facility(ies), and 
provider(s), at which he received treatment 
related a skin disorder, as referenced in the 
December 2004 VA Initial Outpatient Record, 
to include any skin related treatment with a 
"Dr. Grochmal."  The AMC/RO should 
undertake all appropriate efforts to attempt 
to obtain copies of these records.  All 
development efforts should be in writing 
and associated with the claims folder.

2.  The AMC/RO should request copies of any 
of the Veteran's treatment records related to 
any skin disorder, generated at the VA 
Medical Centers located in Gainesville, 
Florida and Jacksonville, Florida, dated 
since November 2007.  Any negative response 
should be in writing, and associated 
with the claims folder.  

3.  After the aforementioned development 
has been completed and any obtained 
treatment records, and/or negative 
response(s), associated with the claims 
folder, the AMC/RO should schedule the 
Veteran for a VA examination related to his 
service connection claim for a skin disorder, 
to determine the etiology of any current 
disorder(s).  The claims folder must be 
made available to and reviewed by the 
examiner, such review must be noted in 
the examination report.  The examiner 
should record the full history of the 
disorder(s), including the Veteran's account 
of the onset of symptoms and the relevant 
medical evidence of record.  

For any skin disorder currently present, the 
examiner should opine as to whether it at 
least as likely as not (probability of 50 
percent or greater) (i) had its onset in-
service; and/or (ii) is related to military 
service, to include noted treatment for an 
infected toenail and a facial rash.  

In offering the opinion, the examiner must 
specifically address, and account for, the 
Veteran's statements related to the onset and 
description of symptoms.  All necessary 
studies should be performed, and all findings 
reported in detail.  

4.  After the aforementioned development 
efforts have been completed, the AMC/RO 
should consider any additional evidence 
associated with the file, since the issuance 
of the February 2007 Statement of the Case 
(SOC), and readjudicate the Veteran's claim.    

5.  If the foregoing action does not resolve 
the claim, a Supplemental Statement of the 
Case should be issued.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


